PER CURIAM.
Upon motion by Appellees, this case is summarily affirmed because the transcript of the November 30, 2001 hearing, which is the subject of this appeal, has not been transmitted to the court as required by its May 2, 2002 order granting leave to supplement the record with the transcript. See Applegate v. Barnett Bank of Tallahassee, 377 So.2d 1150, 1152 (Fla.1979)(rul-ing that the “trial court should have been affirmed because the record brought forward by the appellant is inadequate to demonstrate reversible error”).
AFFIRMED.
DAVIS and POLSTON, JJ„ concur; BENTON, J., dissents.